 1
 2
 3
 4
 5
 6
 7
 8
                       UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10
     DANIEL KIM, an individual; and THE
                                     )              Case No.: 8:19-cv-00755 JVS (FFM)
11   LAW OFFICES OF DANIEL KIM,      )              Honorable James V. Selna
12   CORPORATION, a California       )
     corporation,                    )
13                                                  ORDER DISMISSING ENTIRE
                                     )
14                Plaintiffs,        )              ACTION AGAINST ALL PARTIES
           vs.                       )              WITH PREJUDICE
15
                                     )
16   DANIEL Y. KIM, dba THE LAW      )
17   OFFICES OF DANIEL KIM, an       )
     individual; and THE LAW OFFICES )
18
     OF DANIEL Y. KIM, A             )
19   PROFESSIONAL LAW                )
20
     CORPORATION,                    )
                                     )
21                Defendants.        )
22                                   )
     AND RELATED COUNTERCLAIMS )
23
24
25
26
27
28



                                                -1-
                  Order Dismissing Entire Action Against All Parties with Prejudice
 1         The Court, having considered the Joint Request for Dismissal of the Entire
 2   Action Against all Parties with Prejudice, stipulated to and submitted by
 3
     Plaintiffs/Counter-Defendants Daniel Kim and The Law Offices of Daniel Kim,
 4
 5   Corporation, and Defendants/Counterclaimants Daniel Y. Kim and The Law
 6
     Offices of Daniel Y. Kim, A Professional Law Corporation, and with good cause
 7
 8   appearing,
 9
           IT IS HEREBY ORDERED that the entire action including all claims and
10
     counterclaims, is dismissed with prejudice, with all parties to bear their own costs,
11
12   interest, and attorneys’ fees in this matter. The Court retains jurisdiction to
13
     entertain such further proceedings and to enter such further orders as may be
14
15   necessary or appropriate to implement and enforce the provisions of the settlement
16
     agreement and permanent injunction in this action.
17
18         IT IS SO ORDERED.

19
20
     DATED: 2/21/20

21
22                                               Honorable James V. Selna
                                                 United States District Judge
23
24
25
26
27
28



                                                   -2-
                     Order Dismissing Entire Action Against All Parties with Prejudice
